Citation Nr: 1047451	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected eczematoid dermatitis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1974.  
He also had 1 year, 7 months, and 21 days of active service prior 
to this period.

This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

(The decision below addresses the Veteran's claims of service 
connection for hearing loss and tinnitus.  The claim for an 
increased rating for eczematoid dermatitis is addressed in the 
remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability is not a result 
of the acoustic trauma he experienced in active military service; 
nor did sensorineural hearing loss manifest to a compensable 
degree within one year of discharge from active military service.  

2.  The Veteran has not experienced a continuity of tinnitus 
symptomatology since his period of active military service; nor 
was tinnitus incurred in active military service.

CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting that 
the claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In November 2007 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for hearing loss and tinnitus, and described the types 
of evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain and 
make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The VCAA notice letter also addressed the 
elements of degree of disability and effective date.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA treatment records (including from the VA Medical 
Center (VAMC) in Jackson, Mississippi) and associated both the 
Veteran's service treatment records (STRs) and his hearing 
transcript with the claims file.  The RO also afforded the 
Veteran compensation and pension examinations in January 2009 and 
June 2010.  To that end, when VA undertakes to provide a VA 
medical examination or opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case were adequate, as they were predicated on a 
full reading of the medical records in the Veteran's claims file.  
The examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings concerning his 
hearing loss and tinnitus.  Importantly, the examination reports 
contained sufficient evidence by which to decide the claims in 
regards to the onset of the Veteran's hearing loss and tinnitus 
and the possible relationship between the claimed disabilities 
and his active military service.

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to disability claims due to hearing loss, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2010).  VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Furthermore, where a current 
disability due to hearing loss is present, service connection can 
be granted for a hearing loss disability where the veteran can 
establish a nexus between his current hearing loss and a 
disability or injury he suffered while he was in military 
service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Additionally, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, 21 Vet. App. at 303.  

Analysis

The Veteran filed a claim for hearing loss and tinnitus in 
October 2007.  He contends that he suffered acoustic trauma 
during his military service that has caused his current hearing 
loss and tinnitus disabilities.  The Veteran asserts that he was 
exposed to loud noises from several sources during his military 
service, including artillery, guns and big tankers, and an 
incident where someone put a firecracker under his bed.  

The medical evidence of record shows the Veteran currently 
suffers from a bilateral hearing impairment as defined by VA 
regulation.  See 38 C.F.R. § 3.385.  Indeed, the Veteran 
exhibited pure tone thresholds in decibels (dB) of 20 dB at 500 
Hertz (Hz), 30 dB at 1000 Hz, 35 dB at 2000 Hz, 30 dB at 3000 Hz, 
and 30 dB at 4000 Hz for the right ear and 30 dB at 500 Hz, 35 dB 
at 1000 Hz, 35 dB at 2000 Hz, 30 dB at 3000 Hz, and 30 dB at 4000 
Hz for the left ear with speech recognition scores of 48 percent 
for the right ear and 44 percent for the left ear at a 
January 2009 VA audiological examination.  However, as explained 
below, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claims, and his appeals are denied.  

With respect to the Veteran's active military service, the Board 
observes that the Veteran's ears were clinically normal and his 
hearing was within normal limits at his November 1973 separation 
examination.  In the accompanying report of medical history, the 
Veteran wrote that he was in good health and that he never had 
any hearing loss problems.  Although the Veteran reported a 
history of ear trouble, the examining physician only noted that 
he had an ear infection that had resolved.  As part of the 
Veteran's claim of entitlement to service connection for a left 
inner ear disability, he underwent an audiological evaluation in 
March 1974 that revealed his hearing was still within normal 
limits.  In fact, he did not complain of any hearing or tinnitus 
problems in the course of treatment until November 2006, when he 
claimed he had ringing in his ears that was constant and 
worsening over the past two years.  In July 2007, the Veteran 
underwent a hearing aid evaluation.  He complained of bilateral 
tinnitus but had normal hearing bilaterally.  

As mentioned previously, the Veteran was then afforded two 
compensation and pension examinations.  At the January 2009 
examination, he demonstrated a bilateral mild sensorineural 
hearing loss disability, but the examiner noted that the pure 
tone thresholds only had fair reliability and validity because 
she was not sure if the Veteran was giving his best effort.  
Similarly, the examiner noted that the speech recognition 
thresholds also had poor reliability and validity and should not 
be used for ratings purposes.  The examiner reviewed the 
Veteran's claims file and noted that he had normal hearing 
through July 2007.  She then stated that the Veteran had normal 
hearing when he left the military, and, therefore, any hearing 
loss he may have was not caused by or due to military noise 
exposure.  Furthermore, because the Veteran reported the onset of 
tinnitus to "two years or more" and not more closely linked to 
the time he left the military, the examiner opined that the 
etiology of the tinnitus cannot be determined without 
speculation.  

The Veteran presented for his second compensation and pension 
examination in June 2010 before the same VA examiner.  He 
reported decreased hearing for "a couple of years" and no 
history of any noise exposure before the military or occupational 
or recreational noise exposure.  The examiner wrote that tinnitus 
was constant and began about three to four years ago.  She 
diagnosed the Veteran with mild bilateral sensorineural hearing 
loss but again found that the etiology of his tinnitus could not 
be determined without resorting to mere speculation.  Because the 
claims file showed normal hearing for all hearing tests with no 
decrease in sensitivity until the Veteran's January 2009 
compensation and pension examination, the examiner concluded that 
Veteran's mild hearing loss was not caused by or due to noise 
exposure in the military.  Thus, the Board observes that the 
record does not contain a competent medical opinion linking the 
Veteran's bilateral hearing loss disability or his tinnitus to 
his period of active military service.

The record also does not demonstrate a continuity of 
symptomatology for either disorder.  The Board notes that the 
Veteran's hearing was normal upon his discharge from service and, 
significantly, his hearing was normal in March 1974.  This type 
of post-service medical evidence weighs heavily against any 
statements made by the Veteran concerning continuity of hearing 
loss or tinnitus after his separation from service.  He is also 
not competent to diagnose his own hearing loss disability.  
However, whereas competent medical evidence is required to 
diagnose both a hearing loss disability and the etiology of a 
hearing loss disability, lay evidence is sufficient to establish 
service connection for tinnitus.  In this regard, the Veteran 
stated at his hearing that he began to hear a sound like a bath 
tub after someone put a firecracker under his bed.  However, the 
Veteran said that the noise was on and off before it subsided and 
told his compensation and pension examiners that his tinnitus 
began much more recently.  Thus, the Board finds that the 
evidence of record does not indicate that either the Veteran's 
hearing loss disability or his tinnitus has continued since his 
active military service.  
  
In light of the foregoing, the evidence does not show that the 
Veteran's current hearing loss disability or tinnitus is related 
to active military service, to include in-service military noise 
exposure.  To be sure, the first documentation of a hearing loss 
disability is not shown until 2009, some 35 years after 
discharge.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Finally, a VA audiologist was unable to link the Veteran's 
tinnitus to his military noise exposure after review of the 
Veteran's claims file and found that the Veteran's hearing loss 
disability was not caused by military noise exposure.  The record 
does not contain a competent medical opinion linking either 
disability to the Veteran's military service.

Additionally, the Board notes that there is no objective evidence 
that sensorineural hearing loss manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, sensorineural 
hearing loss was first documented many years after service.  The 
March 1974 VA audiological examination is the only medical 
evidence from the time period one year after service and it 
showed normal hearing.  Thus, service connection is not warranted 
for hearing loss on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss disability is related to active military 
service.  However, the Veteran lacks the medical expertise to 
ascertain the severity of a hearing loss disability or render a 
competent medical opinion regarding the cause of his claimed 
hearing loss disability.  Therefore, the Board affords his 
opinion little probative value.  

Although the Board accepts the Veteran's account that he 
sustained acoustic trauma in service due to noise exposure, 
neither a hearing loss disability as defined by VA regulation or 
tinnitus manifested until many years after service and have not 
been linked by a competent medical opinion to active military 
service, to include acoustic trauma sustained therein.  Thus, the 
competent evidence of record does not establish a causal link 
between the Veteran's current hearing loss disability or his 
tinnitus and his period of active military service.  Therefore, 
the Board must find that service connection for is not warranted 
in this case for a hearing loss disability or tinnitus.

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to an 
evaluation higher than 10 percent for service-connected 
eczematoid dermatitis.

The Veteran is currently in receipt of a 10 percent disability 
rating for his service-connected eczematoid dermatitis.  At his 
Travel Board hearing, the Veteran testified that his symptoms 
have worsened since his last compensation and pension examination 
in December 2007.  Given the passage of time since his most 
recent examination and the Veteran's claim that his symptoms have 
worsened, the Board finds that a new compensation and pension 
examination would assist the Board in clarifying the extent of 
the Veteran's eczematoid dermatitis and would be instructive with 
regard to the appropriate disposition of the issue under 
appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  See also 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this matter must 
be remanded for a compensation and pension examination to 
ascertain the current severity of the Veteran's service-connected 
eczematoid dermatitis.

It appears that the Veteran continues to receive regular 
treatment at the Jackson VAMC.  Updated treatment records should 
be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since March 2010) from 
the Jackson VAMC and associate the records 
with the claims folder.

2.  Schedule the Veteran for an appropriate 
medical examination to determine the nature 
and extent of any current manifestations of 
his service-connected eczematoid 
dermatitis, including any disfigurement of 
the head, face, or neck.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail, including 
unretouched color photographs.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  The examiner should 
distinguish to the extent possible between 
symptomatology resulting from the Veteran's 
service-connected eczematoid dermatitis and 
any other non-service-connected disorders 
that may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Thereafter, readjudicate the Veteran's 
remaining claim on appeal.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


